DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2021 has been entered.  Claims 1-13 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment to the claims, the term “ashless” was added to the alkyl-substituted hydroxyaromatic carboxylic acid.  Accordingly, the previous rejection of Claims 1-13 under 35 U.S.C. 103 as being unpatentable over Van Houten (US 2009/0281009) is withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Delbridge et al (US 2020/0369975).
Delbridge et al [“Delbridge”] disclose a lubricating oil composition comprising an oil of lubricating viscosity and a detergent comprising a polyolefin-substituted hydroxy-aromatic carboxylic acid or salt thereof, wherein the polyolefin is derived from a branched alkene having at least 4 carbon atoms, and where the polyolefin has a number average molecular weight of 150 to 800 (which corresponds to a carbon chain length of from 11 to about 57).     
Delbridge discloses that the alkyl-phenol detergent composition has appropriate oil solubility and may also provide one or more other benefits to a lubricating composition including anti-wear performance, oxidation performance and/or viscosity performance [0012]. Delbridge discloses a method of lubricating a mechanical device, such as an internal combustion engine [0019], comprising supplying to the mechanical device a lubricating oil composition disclosed therein [0017].  
The alkylphenol-containing detergent is a polyolefin-substituted hydroxy-aromatic carboxylic acid which may be represented by Formula (I) in [0021].  See also Formula (II) in [0024] which contains one alkyl substituent R.  Delbridge discloses that the polyolefin-substituted hydroxy-aromatic carboxylic acid may be neutral (i.e., ashless) [0029].  Delbridge discloses that when used as a substantially neutral or non-overbased salt, the amount added to the lubricant may be in the range of from 0.1 to 10 wt.% [0037].  

Delbridge discloses that the lubricating oil compositions may also contain other additives that provide particular performance benefits to the lubricant which may be an engine lubricant [0045].  Suitable additives include detergents which may be overbased having a TBN of 120 or more [0048]-[0049].  
Delbridge does not require the addition of a VI improver so the lubricating oil composition may be considered to be monograde.  Delbridge discloses uses of the engine lubricating composition including use as a cylinder lubricant for an internal combustion engine, such as a 2-stroke marine diesel engine [0097].   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





								/ELLEN M MCAVOY/                                                                                                Primary Examiner, Art Unit 1771                                                                                                        

EMcAvoy
September 28, 2021